              Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 Kapersky Lab, Inc.

 Plaintiff,
                                                      Complaint for Declaratory Judgment
 v.                                                   Civil Action No. 19-CV-10735

 Greater Boston Authentication Solutions,
 LLC

 Defendant.


         Plaintiff Kaspersky Lab, Inc. (“Kaspersky Lab”) sues Defendant, Greater Boston

Authentication Solutions, LLC (“GBAS”) and alleges:

      1. Kaspersky Lab is a Massachusetts corporation with its principal place of business at 500

         Unicorn Park, 3rd Floor, Woburn, MA 01801.

      2. GBAS is a Massachusetts corporation having a principal place of business at 195 Bridle

         Path, North Andover, MA 01845.

                GBAS Files a Complaint for Patent Infringement Against Kaspersky Lab

      3. GBAS owns a number of patents in the field of authorizing the unlocking of electronic data

         using cryptographic authentication.

      4. GBAS has accused Kaspersky Lab of patent infringement in a complaint filed in this

         District on October 1, 2018, Case 1:18-cv-12045-WGY (the “Original Complaint”). A

         copy of the Original Complaint is attached as Exhibit A.

      5. GBAS contacted Kaspersky Lab and attempted to coerce Kaspersky Lab to pay a license

         for GBAS’s patents. A copy of GBAS’s letter is attached as Exhibit B.

      6. GBAS did not serve the Original Complaint.


                                                  1
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 2 of 9



7. GBAS dismissed the Original Complaint without prejudice on the 90-day service deadline,

   December 31, 2018.

                   GBAS’s Allegations of Infringement Remain Unresolved

8. Because the Original Complaint was dismissed without prejudice, GBAS has the right to

   re-file the Original Complaint and sue Kaspersky Lab once again.

9. A controversy exists between GBAS and Kaspersky Lab over the unresolved infringement

   allegations made in the Original Complaint.

10. To resolve this controversy, Kaspersky Lab brings this declaratory judgment action for

   non-infringement under 28 U.S.C. § 2201 and the patent laws of the United States,

   including 35 U.S.C. § 271.

11. This Court therefore has subject-matter jurisdiction over this declaratory-judgment action

   in accordance with 28 U.S.C. §§ 1331 and 1338(a).

12. GBAS is a Massachusetts LLC and its principal place is in this judicial district.

13. Venue is proper in this judicial district in accordance with 28 U.S.C. §§ 1391(c) and

   1400(b).

                                   The GBAS Patents at Issue

14. GBAS is the owner, by assignment, of U.S. Patent No. 7,346,583 (“the ’583

   Patent”), entitled REMOTE AUTHORIZATION FOR UNLOCKING ELECTRONIC

   DATA SYSTEM AND METHOD that issued on March 18, 2008.

15. GBAS is the owner, by assignment, of U.S. Patent No. 6,567,793 (“the ’793

   Patent”), entitled REMOTE AUTHORIZATION FOR UNLOCKING ELECTRONIC

   DATA SYSTEM AND METHOD that issued on May 20, 2003.

16. GBAS is the owner, by assignment, of U.S. Patent No. 5,982,892 (“the ’892



                                             2
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 3 of 9



   Patent”), entitled SYSTEM AND METHOD FOR REMOTE AUTHORIZATION FOR

   UNLOCKING ELECTRONIC DATA that issued on November 9, 1999.

17. The ’583 and ’793 Patents claim priority to the ’892 Patent.

18. The applicant filed terminal disclaimers during prosecution of the ’583 and ’793 Patents to

   make their term the same as the ’892 Patent.

19. The ’892 Patent was allowed only after an amendment supported by an argument of over

   30 pages. A copy of the amendment is attached as Exhibit C.

20. In that amendment and argument, the applicant substantially narrowed the scope of the

   claims.

21. In that amendment and argument, the applicant equated the claimed “user key” with the

   “digital signature itself.”

22. On information and belief, GBAS acquired the ’892, ’583, and ’793 Patents in 2017.

23. The ’892, ’583, and ’783 Patents expired on December 22, 2017.

24. On information and belief, GBAS reviewed the file history of the ’892 Patent around the

   time it acquired the ’892 Patent.

25. On information and belief, GBAS knew about the amendment and argument narrowing the

   scope of the claims.

26. On information and belief, GBAS knew that the amendment and argument applied to all

   claims of the ’892 Patent.

27. On information and belief, GBAS knew that the amendment and argument also affected

   the scope of the related ’583 and ’793 Patents.




                                            3
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 4 of 9




                           GBAS’s Patent-Monetization Campaign

28. Armed with the ’892, ’583, and ’793 Patents, GBAS filed a total of 12 complaints from

   April 3, 2017, to October 1, 2018.

29. On information and belief, GBAS’s plan was to demand substantially less than the cost of

   defense to coerce the targeted defendants into paying GBAS regardless of the merits of

   GBAS’s complaints.

                               GBAS Starts by Suing Microsoft

30. To accomplish GBAS’s plan, it was essential to first sue Microsoft and collect a cost-of-

   defense license that could be used to intimidate other targets.

31. GBAS sued Microsoft for patent infringement in this District on April 3, 2017.

32. GBAS voluntarily dismissed the Microsoft complaint with prejudice on May 23, 2017,

   before Microsoft filed any responsive pleading.

33. On information and belief, GBAS was paid by Microsoft after the complaint was filed.

                                GBAS sues Wolfram Research

34. GBAS’s next complaint was filed against Wolfram Research in this District on June 15,

   2017.

35. GBAS voluntarily dismissed the complaint on September 13, 2017, 90 days later, before

   Wolfram Research field any responsive pleading.

                     GBAS sues Actian in the Western District of Texas

36. GBAS’s third complaint was filed against Actian in the Western District of Texas on July

   24, 2017.

37. GBAS voluntarily dismissed the complaint 93 days later on October 25, 2017.



                                            4
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 5 of 9



38. GBAS immediately filed another complaint against Actian on October 25, 2017.

39. GBAS voluntarily dismissed the second complaint against Actian 89 days later on January

   22, 2018.

40. GBAS voluntarily dismissed both complaints against Actian before Actian filed any

   responsive pleading.

                    GBAS sues Quark Software in the District of Colorado

41. GBAS filed a complaint against Quark Software in District of Colorado on August 8, 2017.

42. The court on October 20, 2017, ordered GBAS to serve the complaint by October 30, 2017.

43. The court on October 20, 2017, further ordered GBAS and Quark Software to appear for a

   Rule 16 conference on November 16, 2017.

44. In response, GBAS filed a “motion to stay pending finalization of settlement” in an attempt

   to avoid the Rule 16 conference.

45. The court denied GBAS’s motion and particularly rejected GBAS’s attempt to delay the

   Rule 16 conference scheduled for November 16, 2017.

46. In response to the court’s order, GBAS voluntarily dismissed the complaint on November

   15, 2017.

               GBAS Sues Four Defendants in This District on February 2, 2018

47. GBAS filed a complaint against Siemens Software in this District on February 2, 2018.

48. GBAS served the complaint 90 days later on May 3, 2018.

49. GBAS voluntarily dismissed the complaint on June 1, 2018, before Siemens filed a

   responsive pleading.

50. GBAS filed a complaint against Juniper Networks in this District on February 2, 2018.

51. GBAS served the complaint 90 days later on May 3, 2018.



                                            5
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 6 of 9



52. GBAS voluntarily dismissed the complaint on June 21, 2018, before Juniper Networks

   filed a responsive pleading.

53. GBAS filed a complaint against Autodesk on February 2, 2018.

54. GBAS served the complaint 90 days later on May 3, 2018.

55. GBAS voluntarily dismissed the complaint on June 4, 2018, before Autodesk filed a

   responsive pleading.

56. GBAS filed a complaint against National Instruments Corporation on February 2, 2018.

57. GBAS voluntarily dismissed the complaint 90 days later on May 3, 2018.

             GBAS Sues Two More Defendants in This District on March 19, 2018

58. GBAS filed a complaint against Keysight Technologies in this District of March 19, 2018.

59. GBAS voluntarily dismissed the complaint 73 days later on June 1, 2018, before Keysight

   Technologies filed a responsive pleading.

60. GBAS field a complaint against Schneider Electric in this District on March 19, 2018.

61. GBAS voluntarily dismissed the complaint 73 days later on June 1, 2018, before Schneider

   Electric filed any responsive pleading.

                GBAS Sues Kaspersky Lab in This District on October 1, 2018

62. GBAS filed the Original Complaint against Kaspersky Lab on October 1, 2018.

63. GBAS sent Kaspersky Lab the letter attached as Exhibit B on October 8, 2018.

64. GBAS’s letter included a copy of the complaint accusing Kaspersky Lab of patent

   infringement and advised Kaspersky Lab that Microsoft had “taken a license” under the

   GBAS patents.

65. GBAS’s letter also noted that “GBAS will have ninety (90) days from the date of filing to

   serve.”



                                             6
      Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 7 of 9



66. On information and belief, GBAS had studied the file history of the ’892 patent by October

   8, 2018, including the amendment attached as Exhibit C.

67. On information and belief, GBAS had studied Kaspersky Lab’s software activation in

   detail by October 8, 2018.

68. On information and belief, on October 8, 2018, GBAS knew that Kaspersky Lab did not

   infringe any claim of the GBAS patents.

69. GBAS waited until the 90-day deadline to serve the complaint and then voluntarily

   dismissed the complaint on December 31, 2018.

70. GBAS gave no notice of its dismissal of the Original Complaint to Kaspersky Lab.

71. Kaspersky Lab first learned of the dismissal on January 3, 2018, during a routine docket

   check.

                                         Count ONE
                                  For Declaratory Judgment


                 Kaspersky Lab’s products do not infringe GBAS’s patents

72. Plaintiff incorporates by reference paragraphs 1 through 71 as if repeated and restated

   herein.

73. All three GBAS patents cover a system and method of authentication that requires

   verification of a relationship between a user key and original user information.

74. The claimed “user key” means “the digital signature itself” in accordance with the

   applicant’s arguments in Exhibit C.

75. GBAS studied Kaspersky Lab’s software and knew that the accused functionality does not

   verify the relationship between the user key and user information recited in the claims of

   the GBAS patents.



                                             7
          Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 8 of 9



   76. GBAS knew that Kaspersky Lab software instead uses a root certificate on a customer’s

       computer to verify a digital signature received from Kaspersky Lab.

   77. Verification of Kaspersky Lab’s digital signature does not verify a relationship between

       the digital signature and user identifying information.

   78. GBAS alleged infringement by Kaspersky Lab knowing that Kaspersky Lab does not

       infringe the GBAS patents.

                                    Request for Declaratory Relief

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment for the Plaintiff and:

A. Declare under 28 U.S.C. § 2201 that Kaspersky Lab does not infringe any claim of U.S. Patents

7,346,583, 6,567,793, or 5,982,892; and Order Defendant is liable to Plaintiff

B. For attorney’s fees as the prevailing party and find the case “exceptional” under 35 U.S.C. §

285 and

C. grant such other and further relief as Kaspersky Lab may be entitled to under 28 U.S.C. § 2202

or other applicable law.



                                     Respectfully submitted,
                                     Kaspersky Lab,
                                     By its attorneys,


                                     /s/ Steven N. Fuller, Esquire
                                     Steven N. Fuller, Esq. (MA BBO No. 550224)
                                     David J. Freniere, Esq. (MA BBO No. 552273)
                                     MARKUN ZUSMAN FRENIERE COMPTON LLP
                                     40 Grove Street, Suite 275
                                     Wellesley, MA 02482
                                     Telephone: (781) 489-5464
                                     Facsimile: (781) 772-1483
                                     sfuller@mzclaw.com




                                                8
          Case 1:19-cv-10735-GAO Document 1 Filed 04/16/19 Page 9 of 9




Dated: April 16, 2019




                                      Certificate of Service

        I, Steven N. Fuller, Esq., hereby certify that the forgoing document was filed on April 16,
2019 through the ECF System and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing.



                                                               /s/ Steven N. Fuller, Esq.




                                                 9
